DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive.
In response to applicant argument, accordingly, Liu clearly does not teach or suggest, inter alia, “wherein the uplink frame and the downlink frame are transmitted simultaneously through a same channel, wherein a legacy part of the downlink frame includes a null field in which no signal is transmitted or another signal type is transmitted, and wherein a non-legacy part of the downlink frame and a non-legacy part of the uplink frame are aligned in a specific time duration of the time period,” as recited by claim 1 (emphasis added), and the Office Action does not assert otherwise.
(Examiner respectfully disagree that Liu does not teach wherein the uplink frame and the downlink frame are transmitted simultaneously through a same channel, see Liu’s para.0004, 0013, 0052 and 0156, full duplex to perform simultaneous transmission on the same channel. Examiner respectfully agree Liu does not teach wherein a legacy part of the downlink frame includes a null field in which no signal is transmitted or another signal type is transmitted, and wherein a non-legacy part of the downlink frame and a non-legacy part of the uplink frame are aligned in a specific time duration of the time period. However, after further search, prior arts Young and Walton teach these amended limitations, see rejection below).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2017/0195107 A1) in view of Young (EP 1 594 275 A1) and Walton et al. (US 2005/0120097 A1, hereinafter “Walton”).
Regarding claim 1, Liu discloses a full-duplex communication method in a high efficiency wireless local area network (WLAN) the full-duplex communication method being performed by an access point (AP) in a WLAN network (see abstract, para. 0002, 0004, 0006, 0050 and 0178), the method comprising: transmitting a reference frame to at least one station (STA) (see para. 0186, trigger frame with scheduling information); receiving an uplink frame from the at least one STA in a time period determined on a basis of the transmitted reference frame (see para. 0163 and 0167, transmission duration of uplink data frame); and transmitting a downlink frame to the at least one STA 
Regarding claim 2, Liu discloses wherein the AP transmits the downlink frame to a solicited STA which transmits the uplink frame (see para. 0164, AP transmit downlink frame to one station STA3 which transmits an uplink frame to AP which is solicited).
Regarding claim 3, Liu discloses wherein the AP transmits the downlink frame to an unsolicited STA. (see para. 0164, downlink frame to STA1 and STA2 which are unsolicited).
Regarding claim 10, Liu discloses a full-duplex communication method in a high efficiency wireless local area network (WLAN) (see abstract, para. 0002, 0004, 0006, 0050 and 0178), the full-duplex communication method being performed by a specific station (STA) in a WLAN network, the method comprising: receiving a reference frame from an access point (AP) (see para. 0186, trigger frame with scheduling information); transmitting an uplink frame to the AP in a time period determined on a basis of reference frame (see para. 0015, 0058 and 0167, uplink transmission duration is included in the scheduling information); and receiving a downlink frame from the AP in a specific time duration of the time period determined by the reference frame (see para. 0163 and 0167, transmission duration of uplink data frame in the schedule of trigger frame), wherein the reference frame is transmitted to a plurality of STAs including the specific STA (see Figure 2a-d, para. 0164), wherein the time period is a period in which at least one of the plurality of STAs is solicited to transmit an uplink frame to the AP (see para. 0163 and 0167, transmission duration of uplink data frame), wherein the 
Regard claim 15, Liu discloses a station apparatus for performing full-duplex communication in a high efficiency wireless local area network (WLAN) (see abstract, para. 0002, 0004, 0006, 0050 and 0178), the station apparatus comprising: a communication device configured to receive a reference frame from an access point (AP) in a WLAN (see para. 0186, trigger frame with scheduling information), transmit an uplink frame to an AP in a time period (see para. 0015, 0058 and 0167, uplink transmission duration is included in the scheduling information) and receive a downlink frame from the AP in a specific time duration of the time period (see para. 0163 and 0167, transmission duration of uplink data frame); and a processor configured to determine the time period or the specific time duration based on the reference frame (see para. 0163 and 0167, transmission duration of uplink data frame in the schedule of trigger frame) and process the downlink frame transmitted in the specific time duration, wherein the reference frame is transmitted to a plurality of stations including the station apparatus (see Figure 2a-d, para. 0164), wherein the time period is a period in which at least one of the plurality of stations transmits an uplink frame to the AP (see para. 0163 and 0167, transmission duration of uplink data frame), wherein the uplink frame and the downlink frame are transmitted simultaneously through a same channel (see para.0004, 0013, 0052, 0156, simultaneous transmission of uplink and downlink on the same channel). Liu discloses all the subject matter but fails to mention wherein a legacy part of the downlink frame includes a null field in which no signal is transmitted or another signal type is transmitted. However, Young from a similar field of endeavor discloses wherein a legacy part of the downlink frame includes a null field in which no signal is .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Young and Walton as applied to claim 1 above, and further in view of Vesterinen et al. (US 2006/0234716 A1, hereinafter “Vesterinen”).
Regarding claim 7, Liu, Young and Walton disclose all the subject matter but fails to mention wherein the specific time duration is a period after a training sequence for the uplink frame is processed in the AP. However, Vesterinen from a similar field of endeavor discloses wherein the specific time duration is a period after a training .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Young and Walton as applied to claim 1 above, and further in view of Lee (EP 2 547 166).
Regarding claim 4, Liu, Young and Walton disclose all the subject matter but fails to mention wherein the reference frame includes a triggered response scheduling (TRS) control field. However, Lee from a similar field of endeavor discloses wherein the reference frame includes a triggered response scheduling (TRS) control field (see para. 0006). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Lee trigger response scheme into Liu, Young and Walton trigger frame. The method can be implemented in a trigger frame. The motivation of doing this is to acknowledge the scheduling message.

Claims 5, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Young and Walton as applied to claims 1, 10 and 15 above, and further in view of Huang et al. (US 2018/0020448, hereinafter “Huang”).
Regarding claims 5, 11 and 16, Liu, Young and Walton disclose all the subject matter but fails to mention wherein the uplink frame is a High-Efficiency Trigger-Based (HE TB) PPDU. However, Huang from a similar field of endeavor discloses wherein the uplink frame is a High-Efficiency Trigger-Based (HE TB) PPDU (see para. 0087). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Huang PPDU into Liu, Young and Walton trigger frame. The method can be implemented in a frame. The motivation of doing this is to efficiently use the resources.

Claims 6, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Young and Walton as applied to claims 1, 10 and 15 above, and further in view of Yang et al. (US 2017/0201975 A1, hereinafter “Yang”).
Regarding claims 6, 12 and 17, Liu, Young and Walton disclose all the subject matter but fails to mention wherein the legacy part of the uplink frame includes  a pre-HE modulated field of the uplink frame and the non-legacy part of the uplink frame includes an HE modulated field of the uplink frame, wherein the non-legacy part of the downlink frame includes an HE modulated field of the downlink frame, and wherein the specific time duration is included in a time period in which the modulated field of the uplink frame is received and the HE modulated field of the downlink frame is transmitted. However, Yang from a similar field of endeavor discloses wherein the legacy part of the uplink frame includes  a pre-HE modulated field of the uplink frame and the non-legacy part of the uplink frame includes an HE modulated field of the uplink frame (see para. 0045-0060), wherein the non-legacy part of the downlink frame . 

Claims 8-9, 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Young and Walton as applied to claims 1, 10 and 15 above, and further in view of CHU et al. (US 2016/0165589 A1, hereinafter “CHU”).
Regarding claims 8, 13 and 18, Liu, Young and Walton disclose all the subject matter but fails to mention wherein the downlink frame and the uplink frame are transmitted in different resource units (RUs) respectively. However, CHU from a similar field of endeavor discloses wherein the downlink frame and the uplink frame are transmitted in different resource units (RUs) respectively (see para. 0066 and 0138). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include CHU allocation scheme into Liu, Young and Walton scheduling scheme. The method can be implemented in an AP. The motivation of doing this is to improve data throughput.
Regarding claims 9, 14 and 19, Liu, Young and Walton disclose all the subject matter but fails to mention wherein the downlink frame and the uplink frame are transmitted in a common resource unit (RU). However, CHU from a similar field of endeavor discloses wherein the downlink frame and the uplink frame are transmitted in a common resource unit (RU) (see para. 0066, 0103, 0111, and 0117-0119). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include CHU allocation scheme into Liu, Young and Walton scheduling scheme. The method can be implemented in an AP. The motivation of doing this is to improve data throughput.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463